ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                           )
SIA Construction, Inc.                     )      ASBCA No. 57693
                                           )
Under Contract No. NNJ-05-JH68B            )

APPEARANCES FOR THE APPELLANT:                    Brock C. Akers, Esq.
                                                   The Akers Firm, PLLC
                                                   Houston, TX

APPEARANCES FOR THE GOVERNMENT:                   Scott W. Barber, Esq.
                                                   NASA Chief Trial Attorney
                                                  Warnecke Miller, Esq.
                                                  Lisa A. Terrell, Esq.
                                                  William T. Morrow, Esq.
                                                   Trial Attorneys
                                                   Johnson Space Center, TX

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 11 March 2016


                                                    c94_-
                                                OWEN C. WILSON
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 57693, Appeal of SIA Construction, Inc.,
rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals                   f
                                                                                            I